DETAILED ACTION
This is response to the Applicant’s Remarks filed on 07/23/2021 in response to a NFOA filed 04/30/2021. Claims 1, 8, 9, 11, 18 and 19 are amended. No claims are cancelled. Claims 21-26 are added. Claims 1-26 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 4-12, 14-20, 25 and 26 are rejected under 35 U.S.C 103 as being unpatentable over Sun et al. (US 9876614 B1), hereinafter “Sun”, in view of Chen et al. (US 2020/0083983A1), hereinafter “Chen”.

Regarding claim 1, Sun teaches:
A method for communicating a method for communicating according to a hybrid automatic repeat request (HARQ) process in a wireless local area network (WLAN), the method comprising: 
encoding, at a first communication device according to a non-rate-matching coding scheme at a particular coding rate, a set information to generate a set of coded bits, the non-rate- matching coding scheme defining different information block lengths, for a set of codeword block lengths, to be used for generating coded bit streams at different ones of multiple coding rates (Sun Col. 5:38-48 Sun teaches the FEC encoder 206 within the PHY processing unit 200 for encoding data bits includes a low density check (LDPC) encoder, which would encode the information bits according to a non-rate-matching coding scheme. See Fig.2); 
generating, at the first communication device, a first physical layer (PHY) data unit to include all of the coded bits in the set of coded bits (Sun, Fig. 16, Step 1602, Col 18:24-32:  Generate First Phy data unit with first MPDU of coded bits. Sun does not explicitly exclude “all” the coded bots of a set of coded bits. ); 
transmitting, by the first communication device, the first PHY data unit in an initial hybrid automatic repeat request (HARQ) transmission via a communication channel to a second communication device (Sun Fig. 16, Step 1604, Col 18:32-34: Transmit First Phy Data Unit with First MPDU of coded bits) ; 
determining, at the first communication device, that the second communication device was not able to properly decode the set of coded bits based on the initial HARQ transmission; 
in response to determining that the second communication device was not able to properly decode the set of coded bits based on the initial HARQ transmission (Sun Fig. 16, Col 18:42-57: Determination step 1606, check if ACK is received for correctly decoding the transmission. If not then proceed to step 1608, for transmission of second PHY data unit of coded bits)
… and 
generating, at the first communication device, a second PHY data unit …
transmitting, by the first communication device, the second PHY data unit in a HARQ retransmission via the communication channel to the second communication device (Sun Fig. 16 Step 1610 Col 19:4-6: Step 1610 transmission to second PHY data unit to the second device of coded bit stream (Col 18:59-66)) toPage 29 of 36PATENT APPLICATION Attorney Docket No.: MP11135 Customer No. 8968provide …for decoding the set of coded bits at the second communication device. 

	Sun does not teach:
selecting, at the first communication device, a first subset of the set of coded bits, the first subset of the set of coded bits including some, but not all, coded bits that were included in the initial HARQ transmission, 
and further does not teach:
to i) include the coded bits selected for the first subset of the set of coded bits and ii) exclude coded bits, of the set of coded bits, not selected for the first subset of the set of coded bits; and 
	However, Chen teaches that the first and second transmission of coded bits encoded by LDPC encoding process comprises of information bits and parity bits:
selecting, at the first communication device, a first subset of the set of coded bits, the first subset of the set of coded bits including some, but not all, coded bits that were included in the initial HARQ transmission, 
and further teaches:
(Chen Fig. 7, [0071]: second transmission of coded bits differs from the first transmission in that the Information bits and Parity bits B comprise of a punctured and repetitive version of the first transmission, i.e. different bits may be included, where Parity B bits is a subset or partial parity bits of first transmission. Parity B bits are not explicitly defined to be different than Parity A bits. [0079]: Puncturing step, repetition steps or both in the encoding process may be modified to get different parity bits in transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun to give clarity to makeup of the second transmission of the PHY data unit, in compliance with 802.11ax LDPC-based HARQ encoding technique.

Sun does not teach:
enhance the reliability of  decoding the set of coded bits at the second communication device, wherein using frequency diversity for the partially repeated coded bits transmitted in HARQ retransmission, and combining soft information of partially repeated coded bits at the second communication device facilitate the decoding	
However, Chen teaches:
	enhance the reliability of  decoding the set of coded bits at the second communication device, wherein using frequency diversity for the partially repeated coded bits transmitted in HARQ retransmission, and combining soft information of partially repeated coded bits at the second communication device facilitate the decoding (Chen [0042]: Incremental redundancy increases the reliability of decoding through the use of HARQ initial and retransmissions). [0050]: Fig. 2 MIMO system includes frequency diversity arrangement. [0069]: Diversity gain can be achieved by HARQ, and does not specifically exclude frequency diversity as included as contributing to diversity gain. [0074, 0079]: LDPC-based HARQ process discloses combining and second packets where puncturing, repetition or both may be modified to obtain different sets of coded bits in transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun to select Incremental Redundancy as the preferred processing scheme in order to increase the reliability of the decoding of coded bits at the receiver (Chen [0041-0042])  

Regarding claims 2 and 12, Sun does not teach:
selecting the first subset of the set of coded bits comprises selecting the first subset based at least in part on the particular coding rate of the non- code-matching coding scheme.
	However, Chen teaches:
selecting the first subset of the set of coded bits comprises selecting the first subset based at least in part on the particular coding rate of the non- code-matching coding scheme (Chen [0071-0072], Fig, 7: In the example, the LDPC encoding scheme utilizes the coding rates and codeword lengths prescribed in the 801.11ax standard, i.e. coding rates 1/2 , 2/3 , 3/4 , and 5/6, and codeword sizes (648, 1296, 1944). The coded bits for parity and information bits are proportional to the coding rates, e.g. coding rate of 1/2 indicates that for one information bit, there is one parity bit, total of 2 bits transmitted, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun. The motivation is that by applying the well-known standard or protocol provides the system with significantly improved capability and applicability.

Regarding claims 4 and 14, Sun teaches:
encoding the set of information bits according to the non-rate-matching coding scheme comprises encoding the set of information bits according to a low density parity check (LDPC) coding scheme (Sun Col. 5:38-48 Sun teaches the FEC encoder 206 within the PHY processing unit 200 for encoding data bits includes a low density check (LDPC) encoder, which would encode the information bits according to a non-rate-matching coding scheme. See Fig.2);

Regarding claims 5 and 15, Sun does not teach:
encoding the set of information bits according to the non-rate-matching coding scheme to generate the set of coded bits comprises: 
determining a set of parity bits based on the set of information bits; and 
generating the set of coded bits to include the set of information bits and the set of parity bits
However, Chen teaches:
encoding the set of information bits according to the non-rate-matching coding scheme to generate the set of coded bits comprises: 
determining a set of parity bits based on the set of information bits; and 
generating the set of coded bits to include the set of information bits and the set of parity bits bits (Chen Fig. 7, [0071]:  The LDPC encoding process generates a new codeword  with information bits and a first set of parity bits for the first transmission. The LDPC encoding process further generates a second codeword for a second transmission, consisting of information bits and parity bits, from the original information bits.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun. The motivation is provide for efficient use of the coded bits by defining multiple parts by function. 

Regarding claims 6 or 16, Sun does not teach:
selecting the first subset of the set of coded bits comprises selecting the first subset to one of:  Page 30 of 36PATENT APPLICATION Attorney Docket No.: MP11135 
Customer No. 8968 i) a) include at least a portion of consecutive or non-consecutive information bits among the set of information bits and b) exclude the set of parity bits, or 
ii) a) include at least a portion consecutive or non-consecutive parity bits among the set of parity bits and b) exclude the set of information bits.
However, Chen teaches:
selecting the first subset of the set of coded bits comprises selecting the first subset to 
ii) a) include at least a portion consecutive or non-consecutive parity bits among the set of parity bits and b) exclude the set of information bits. (Chen Fig. 7, [0071]: In the example, a second LDPC coding for the second transmission, may operate on information bits generated in the first LDPC encoding process, such that the retransmission could send only partial information bits and partial parity bits, or send only some parity bits without sending any information bits.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun in order improve on the choices of puncturing and repeating the information and parity bits for the second, retransmission, for improved reliability of the decoding process.
 
Regarding claims 7 and 17, Sun does not teach
selecting the first subset of the set of coded bits comprises selecting the first subset to include i) a portion of consecutive or non-consecutive information bits among the set of information bits and ii) a portion of consecutive or non- consecutive parity bits among the set of parity bits.
However, Chen teaches:
selecting the first subset of the set of coded bits comprises selecting the first subset to include i) a portion of consecutive or non-consecutive information bits among the set of information bits and ii) a portion of consecutive or non- consecutive parity bits among the set of parity bits (Chen Fig. 7, [0071]: In the example, a second LDPC coding for the second transmission, may operate on information bits generated in the first LDPC encoding process, such that the retransmission could send only partial information bits and partial parity bits, or send only some parity bits without sending any information bits. Fig. 8, Step 806 [0077]: the second transmission may include at least some of the information bits as the first packet and a second set of parity bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun to support any combination of full, partial or none of the information and parity bits in the second LDPC –encoded coded bit transmission to improve on the reliability of the downstream decoding process, for improved data throughput between the device and the AP. 

Regarding claims 8 and 18, Sun does not teach:
selecting the first subset of bits includes selecting i) a number of information bits, from among the set of information bits, to be included in the first subset of the set of coded bits and ii) a number of parity bits, from among the set of parity bits, to be included in the first subset of coded bits, wherein a ratio between the selected number of information bits and the selected number of parity bits is proportional to the particular coding rate, wherein the number of information bits is less than a total number of information bits in the set of information bits, and the number of parity bits is less than a total number of parity bits in the set of parity bits.
However, Chen teaches:
selecting the first subset of bits includes selecting i) a number of information bits, from among the set of information bits, to be included in the first subset of the set of coded bits and ii) a number of parity bits, from among the set of parity bits, to be included in the first subset of coded bits, wherein a ratio between the selected number of information bits and the selected number of parity bits is proportional to the particular coding rate, (Chen [0071-0072], Fig, 7: In the example, the LDPC encoding scheme utilizes the coding rates and codeword lengths prescribed in the 801.11ax standard, i.e. coding rates 1/2 , 2/3 , 3/4 , and 5/6, and codeword sizes (648, 1296, 1944). The coded bits for parity and information bits are proportional to the coding rates, e.g. coding rate of 1/2 indicates that for one information bit, there is one parity bit, total of 2 bits transmitted, etc. Chen, See Fig. 15 for code rate examples, without puncturing)
wherein the number of information bits is less than a total number of information bits in the set of information bits, and the number of parity bits is less than a total number of parity bits in the set of parity bits. (Chen discloses [0256-0266] that with puncturing (four puncture rates, Fig 16-19), the length of the parity bits for each HARQ transmission would be less than the full set of parity bits allowed, supporting a shorten transmission (example shown in Fig. 20 code rate ½ and puncture rate of 20%).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun. The motivation is that by applying the well-known standard or protocol provides the system with significantly improved capability and applicability.

Regarding claim 9 and 19, Sun teaches:
determining, at the first communication device, that the second communication device was not able to properly decode the set of coded bits based on the a combination of the initial HARQ transmission and the HARQ retransmission, 
in response to determining that the second communication device was not able to properly decode the set of coded bits based on the a combination of the initial HARQ transmission and the HARQ retransmission 
selecting, at the first communication device, a second subset of the set of coded bits, the second subset of the set of coded bits being different from the first subset of coded bits, Page 31 of 36PATENT APPLICATION Attorney Docket No.: MP11135 Customer No. 8968 
generating, at the first communication device, a third PHY data unit to include the selected second subset of the set of coded bits; and 
transmitting, by the first communication device, the third PHY data unit in a HARQ retransmission to the second communication device to provide additional incremental redundancy for decoding the set of coded bits at the second communication device (Sun Col 19:6-16: In this embodiment, the Steps 1606 (Is ACK received?) and 1608 (Generate second/third PHY data unit) and 1610 (Transmit second/third PHY data unit) can be repeated for until determination of whether an acknowledgement to the second PHY data unit has been received. Additional PHY data units with the first or second MPDU are transmitted until an acknowledgement is received or expiration indication is received.)

	Sun does not teach:
enhance the reliability of decoding the set of coded bits at the second communication device.
However, Chen teaches:
enhance the reliability of decoding the set of coded bits at the second communication device. (Chen [0042]: Incremental redundancy increases the reliability of decoding through the use of HARQ initial and retransmissions)).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun in order to increase the reliability of the decoding of coded bits at the receiver (Chen abstract, [0042])

Regarding claims 10 and 20, Sun does not teach:
 selecting the first subset of the set of coded bits comprises selecting the first subset to i) include at least a portion of the information bits and ii) exclude the set of parity bits, and 
However, Chen teaches:
selecting the second subset of the set of coded bits comprises selecting the second subset to i) include at least a portion of the parity bits and ii) exclude the set of information bits (Chen Fig. 7, [0071]: In the example, a second LDPC coding for the second transmission, may operate on information bits generated in the first LDPC encoding process, such that the retransmission could send only partial information bits and partial parity bits, or send only some parity bits without sending any information bits. Fig. 8, Step 806 [0077]: the second transmission may include at least some of the information bits as the first packet and a second set of parity bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun to support any combination of full, partial or none of the information and parity bits in the second LDPC –encoded coded bit transmission to improve on the reliability of the downstream decoding process, for improved data throughput between the device and the AP.

Regarding claim 11, Sun teaches:
A wireless communication device, comprising: 
a network interface device associated with a first communication device, wherein the network interface device is implemented on one or more integrated circuit (IC) devices, and wherein the one or more IC devices are configured to (Sun Col. 1:65-67, Col. 2:1-20  Sun teaches that the communication device includes a network interface device having one or more integrated circuits. Integrated circuits are configured to generate the first PHY layer (PHY) data unit. ICs are also configured to transmit the first PHY data unit. ICs are configured to determine whether a first acknowledgement has been received. ICS are configured to generate a second PHY data unit. ICs are configured to transmit the second PHY data unit to the second communication device): 
encode, according to a non-rate-matching coding scheme at a particular coding rate, a set information bits to generate a set of coded bits (Sun Col. 5:38-48 Sun teaches the FEC encoder 206 within the PHY processing unit 200 for encoding data bits includes a low density check (LDPC) encoder, which would encode the information bits according to a non-rate-matching coding scheme. See Fig.2), 
generate a first physical layer (PHY) data unit to include all the coded bits in the set of coded bits (Sun, Fig. 16, Step 1602, Col 18:24-32:  Generate First Phy data unit with first MPDU of coded bits), 
transmit the first PHY data unit in an initial hybrid automatic repeat request (HARQ) transmission via a communication channel to a second communication device Sun Fig. 16, Step 1604, Col 18:32-34: Transmit First Phy Data Unit with First MPDU of coded bits), 
determine that the second communication device was not able to properly decode the set of coded bits based on the initial HARQ transmission, 
in response to determining that the second communication device was not able to properly decode the set of coded bits based on the initial HARQ transmission (Sun Fig. 16, Col 18:42-57: Determination step 1606, check if ACK is received for correctly decoding the transmission. If not then proceed to step 1608, for transmission of second PHY data unit of coded bits), Page 32 of 36PATENT APPLICATION Attorney Docket No.: MP11135 
Customer No. 8968 …
generate a second PHY data unit to i) include the coded bits selected for the first subset of the set of coded bits and ii) exclude coded bits, of the set of coded bits, not selected for the first subset of the set of coded bits, and 
transmit the second PHY data unit in a HARQ retransmission via the communication channel to the second communication device (Sun Fig. 16 Step 1610 Col. 19:4-6: Step 1610 transmission to second PHY data unit to the second device of coded bit stream (Col 18:59-66)) to provide …for decoding the set of coded bits at the second communication device.

Sun does not teach:
select a first subset of the set of coded bits, the first subset of the set of coded bits including some, but not all, coded bits that were included in the initial HARQ transmission, 
and further does not teach:
to i) include the coded bits selected for the first subset of the set of coded bits and ii) exclude coded bits, of the set of coded bits, not selected for the first subset of the set of coded bits; and 
	However, Chen teaches that the first and second transmission of coded bits encoded by LDPC encoding process comprises of information bits and parity bits:
select a first subset of the set of coded bits, the first subset of the set of coded bits including some, but not all, coded bits that were included in the initial HARQ transmission, 
and further teaches:
to i) include the coded bits selected for the first subset of the set of coded bits and ii) exclude coded bits, of the set of coded bits, not selected for the first subset of the set of coded bits (Chen Fig. 7, [0071]: second transmission of coded bits differs from the first transmission in that the Information bits and Parity bits B comprise of a punctured and repetitive version of the first transmission, i.e. different bits may be included, where Parity B bits is a subset or partial parity bits of first transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun to give clarity to makeup of the second transmission of the PHY data unit, in compliance with 802.11ax LDPC-based HARQ encoding technique.

Sun does not teach:
enhance the reliability of decoding the set of coded bits at the second communication device, wherein using frequency diversity for the partially repeated coded bits transmitted in HARQ retransmission, and combining soft information of partially repeated coded bits at the second communication device facilitate the decoding.	
However, Chen teaches:
	enhance the reliability of decoding the set of coded bits at the second communication device, wherein using frequency diversity for the partially repeated coded bits transmitted in HARQ retransmission, and combining soft information of partially repeated coded bits at the second communication device facilitate the decoding. (Chen [0042]: Incremental redundancy increases the reliability of decoding through the use of HARQ initial and retransmissions)). ). [0069]: Diversity gain can be achieved by HARQ, and does not specifically exclude frequency diversity as included as contributing to diversity gain. [0074, 0079]: LDPC-based HARQ process discloses combining and second packets where puncturing, repetition or both may be modified to obtain different sets of coded bits in transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun to select Incremental Redundancy as the preferred processing scheme in order to increase the reliability of the decoding of coded bits at the receiver (Chen [0041-0042]).

Regarding claim 25 and 26, Sun does not teach:
The method of claim 1, wherein the HARQ retransmission does not send any information bits or parity bits which were not included in the set of coded bits of the initial HARQ transmission.
However, Chen teaches:
The method of claim 1, wherein the HARQ retransmission does not send any information bits or parity bits which were not included in the set of coded bits of the initial HARQ transmission. (Chen [0071]: For the second HARQ retransmission, the encoding process uses the same information bits sent in the first HARQ (possibly with the same scrambling) and generate a second set of parity bits B. Chen does not exclude the second set of parity bits to not be identical or not a subset of the first Parity Bits A. The retransmission could send only partial information bits and partial parity bits, or all bits, or no bits) 

Claims 3 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Sun in view of Chen and in further view of Kudekar (US 20170085354 A1), hereinafter “Kudekar”.

Regarding claim 3 and 13, Sun and Chen do not teach:
selecting the first subset of the set of coded bits comprises selecting the first subset based at least in part on one or more of i) a signal to noise ratio (SNR) corresponding to the communication channel from the first communication device to the second communication device and ii) a packet error rate (PER) corresponding to the communication channel from the first communication device to the second communication device.
However, Kudekar teaches:selecting the first subset of the set of coded bits comprises selecting the first subset based in part on a signal to noise ratio (SNR) corresponding to the communication channel from the first communication device to the second communication device (Kudekar Fig. 4, Steps 415 - 420, [0057]: The AP may determine the degradation of the channel, based on SNR of the channel, and determine the amount of parity bits associated with the identified packet to transmit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kudekar into the methods of Sun and Chen in order to improve on the HARQ re-transmission process, to use a quantifiable measurement or parameter, to trigger the calculus of the parity bits for a more reliable retransmission decoding effort.

Claims 21 and 23 are rejected under 35 U.S.C 103 as being unpatentable over Sun in view of Chen and in further view of Kudekar (US 20180131391), hereinafter “Kudekar2”.

Regarding claim 21 and 22, Sun does not teach:
The method of claim 2, wherein the selection is based on (i) selecting all of the information bits if the coding rate is a first coding rate and selecting less than all of the information bits if the coding rate is a second coding rate or (ii) selecting less than all parity bits of the coded bits if the coding rate is the first coding rate and selecting all of the parity bits if the coding rate is a second coding rate, wherein the first coding rate is higher than the second coding rate.
However, Chen teaches:
the selection is based on … less than all parity bits of the coded bits if the coding rate is the first coding rate and … all of the parity bits if the coding rate is a second coding rate, wherein the first coding rate is higher than the second coding rate. (Chen, Fig. 16-19: Tables indicate for increasing code rates (1/2 up to 5/6), transmitting high(er) number of parity bits at low(er) coding rate supports few(er) transmitted information bits, as understandably in the case for a degraded channel. Conversely, transmitting the low(er) number of parity bits at the high(er) coding rate supports high(er) number of transmitted information bits.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Sun in order to identify the various coding rates and the effect on the specific, total transmitted bits due to combining with all or punctured parity bits.    
Sun and Chen do not teach:
…selecting…
However, Kudekar2 teaches: …..selecting…(Kudekar2 [0095-0096]: code selection of LDPC code to utilize high code rate, which can be extended to lower rates by adding extra parity bits (HARQ parity bits)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kudekar2 into the method of Sun in view of Chen in order to give structure to the selection process of the length of parity bits in the HARQ retransmission given the choices for coding rates taught by Chen. The motivation is that by applying the well-known standard or protocol provides the system with significantly improved capability and applicability.

Claims 23 and 24 are rejected under 35 U.S.C 103 as being unpatentable over Sun in view of Chen and in further view of Huang (Wo2021006809), hereinafter “Huang”.

Regarding claim 23 and 24, Sun and Chen do not teach:
The method of claim 1, wherein selecting the first subset of the set of coded bits comprises selecting the first subset based on a packet error rate (PER) corresponding to the communication channel from the first communication device to the second communication device.
However, Huang teaches:
selecting the first subset of the set of coded bits comprises selecting the first subset based on a packet error rate (PER) corresponding to the communication channel from the first communication device to the second communication device. (Huang [120], Table 1: Under HARQ punctured CC, the retx (retransmission) bits are extracted from coded bits in a code block requiring re-transmission according to a puncturing pattern. Retx percentage and puncturing depends on packet error rate (PER) of a current transmission. See table 1 for relationship of puncturing pattern, retx percentage and PER.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the method of Sun in view of Chen to apply a measure parameter to improve on the efficiency of a HARQ re-transmission.  The motivation is that by applying the well-known standard or protocol provides the system with significantly improved capability and applicability.


Response to Applicant’s Amendment
Examiner acknowledges the amended claims 1, 8, 9, 11, 18 and 19. Claims 21-26 are added.
Applicant’s remarks, see page 10-12, filed on 07/02/2021, with respect to 103 rejection of claim 1 and 11 have been fully considered and are not persuasive. 

Applicant’s argument 1 (page 10-12, regarding the 103 rejection of claim 1 and 11)
In the remarks, the Applicant argues that the prior art Chen does not disclose transmitting all the coded bits of a set of coded bits in the initial HARQ transmission, as amended. Also that Chen does not disclose “selecting, at the first communication device, as first subset of the set of coded bits, …that were included in the initial HARQ transmission.”, for the HARQ re-transmission. Also, that Chen does not disclose specifically using “frequency diversity for the partially repeated coded bits or combining soft information of partially coded bits as claimed).
Examiner’s Response
Examiner respectfully disagrees.
The applicant incorrectly recites prior art Chen as not disclosing transmitting all the coded bits of a set of coded bits, as amended, in the first HARQ transmission. The Office Action recites Sun in the 103 rejection: (Sun, Fig. 16, Step 1602, Col 18:24-32:  Generate First Phy data unit with first MPDU of coded bits). Sun does not explicitly exclude “all” the coded bits of a set of coded bits. Using BRI, Sun recites simply generating the first Phy data unit, which would include some or all, coded bits of a set of coded bits.

The second HARQ transmission, or the re-transmission HARQ, is disclosed in Chen ([071], Fig. 7) where the same information bits, generated/used in the first transmission, may be used to generate a second set of parity bits B, which is not explicitly defined to be different than the first set of transmitted parity bits A. Furthermore, for each HARQ re-transmission, various combination of selecting partial information bits and partial parity bits of each codeword, is possible (e.g. selecting some but not all coded bits that were included in the initial HARQ transmission). Chen discloses [0074] that the puncturing step, repetition step, or both, in the encoding process may be modified to get different parity bits in transmission (such as original, new or both).

The prior art Chen discloses diversity gain [0069] can be achieved by HARQ (in MIMO system), and does not specifically exclude frequency diversity gain as included as contributing to diversity gain. Chen discloses that the LDPC-based HARQ process discloses combining first and second packets in the second transmission, where puncturing, repetition or both puncturing and repetition step in the LDPC encoding process may be modified to obtain different set of coded bots (parity bits) in retransmissions [0074, 0079].

Applicant’s remarks, see page 10-12, filed on 07/02/2021, with respect to 103 rejection of claim 2 and 12 have been fully considered and are not persuasive. 
Applicant’s argument 2 (page 12, regarding the 103 rejection of claim 2 and 12)
In the remarks, the Applicant argues that the prior art Chen does not disclose the limitation “that selecting the first subset of coded bits is based at least in part on a particular coding rate of the non-code matching coding scheme”.  
Examiner’s Response
Examiner respectfully disagrees.
Prior art Chen [0071-0072] discloses range of coding rates and does not specifically exclude a specific coding rate to be selected, the limitation as recited in claim 2.

Applicant’s remarks, see page 13, filed on 07/02/2021, with respect to 103 rejection of claim 8 have been fully considered and are not persuasive. 
Applicant’s argument 3 (page 13, regarding the 103 rejection of claim 8)
In the remarks, the Applicant argues that the prior art Chen does not disclose the limitation “that selecting the first subset of coded bits is based at least in part on a particular coding rate of the non-code matching coding scheme” .
Examiner’s Response
Examiner respectfully disagrees.
Prior art Chen [0071-0072] discloses range of coding rates, as used in 802.11ax with examples of 4 coding rates (1/2, 2/3. ¾ and 5/6) and 3 codeword sizes (648, 1296, 1944). See Fig. 15 for code rate examples, without puncturing. Chen discloses [0256-0266] that with puncturing (four puncture rates, Fig 16-19), the length of the parity bits for each HARQ transmission would be less than the full set of parity bits allowed, supporting a shorten transmission (example  shown in Fig. 20 code rate ½ and puncture rate of 20%). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461